                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               FORT MYERS DIVISION

UNITED STATES OF AMERICA

v.                                              Case No. 2:17-cr-10-FtM-29CM

ATTILA KALMAR
_______________________________

                            FINAL ORDER OF FORFEITURE

       This cause comes before the Court upon the United States’ motion for a Final

Order of Forfeiture for the following asset:

              The real property located at 10721 Pioneer Road, North Fort Myers,
              Florida 33917, including all improvements thereon and
              appurtenances thereto, the legal description for which is as follows:

              The North half of the East half of the East half of the Northwest quarter of
              the Southeast quarter of Section 14, Township 43 South, Range 25 East,
              Lee County.

              Parcel Number: 14-43-25-00-00007.0020.

       On August 31, 2018, pursuant to 18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. §

2461(c), the Court entered an order of forfeiture against the defendant in the amount of

$274,019.00 and a preliminary order of forfeiture for the real property identified above.

Doc. 167.

       In accordance with the provisions of 21 U.S.C. § 853(n), the United States

published notice of the forfeiture, and of the intent to dispose of the real property on the

official government website, www.forfeiture.gov, beginning on September 1, 2018, and

ending on September 30, 2018. Doc. 177. The publication gave notice to all third parties

with a legal interest in the real property to file with the Office of the Clerk, United States

District Court, 2110 First Street, Suite 2-194, Ft. Myers, Florida 33901, a petition to
adjudicate their interest within 60 days of the first date of publication.

       In accord with 21 U.S.C. § 853(n), the United States properly noticed the only

parties known to have a potential interest in the real property.             The United States

recognizes and agrees to pay from the remaining proceeds of the sale of the real property

(to the extent that there are sufficient proceeds after the deduction of the United States’

expenses) the ad valorem real property taxes and non-ad valorem assessments due and

owing to the Lee County Tax Collector. Other than the defendant, whose interest was

previously forfeited to the United States, and the Tax Collector, First AK-Open Sec Trust,

Discover Bank, JP Morgan Chase, and Citibank (whom did not file a claim), no other party

filed a petition or claimed an interest in the real property, and the time for filing such

petition has expired.

       The United States’ motion is GRANTED. Under 21 U.S.C. § 853(n)(7) and Rule

32.2(c)(2), Federal Rules of Criminal Procedure, all right, title, and interest in the real

property is CONDEMNED and FORFEITED to the United States for disposition according

to law. Clear title to the real property is now vested in the United States of America,

subject to any ad valorem real property taxes and non-ad valorem assessments due and

owing to the Lee County Tax Collector.

       DONE and ORDERED in Fort Myers, Florida, on this 27th day of February, 2019.




Copies to:
All Parties/Counsel of Record




                                               2
